Exhibit 10.2.3

 

CHANGE IN CONTROL/NONCOMPETITION AGREEMENT

 

This Change in Control/Noncompetition Agreement (this “Agreement”) entered into
on the 18th day of March 2009 (the “Effective Date”) by and among Enterprise
Bancorp, Inc., a Massachusetts corporation (the “Company”), and its wholly owned
subsidiary, Enterprise Bank and Trust Company, a Massachusetts bank and trust
company with its main office in Lowell, Massachusetts (the “Bank”) (the Bank and
the Company shall be hereinafter collectively referred to as the “Employers”),
and Steven R. Larochelle of Dracut, Massachusetts (the “Executive”).

 

1.             Purpose.  To allow the Executive to consider the prospect of a
Change in Control (as defined in Section 2 hereof) in an objective manner and in
consideration of the Executive’s agreement to abide by the confidentiality and
noncompetition provisions set forth in Section 8 hereof and the services to be
rendered by the Executive to the Bank, and in order to protect the ongoing
business interests and competitiveness of the Employers and in consideration of
the Employers’ agreement to provide the severance benefits to protect the
Executive in the event of a Change in Control as set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Executive and the Employers, the parties
have entered into this Agreement and have mutually agreed to be bound by the
terms and conditions hereof.

 

2.             Change in Control.  For purposes of this Agreement, a “Change in
Control event” means any event that may qualify as a “Change in Control” under
Company’s 2003 Stock Incentive Plan, as the same may be amended and continue in
effect from time to time hereafter.

 

3.             Terminating Event.  For purposes of this Agreement, the term
“Terminating Event” shall mean any termination of the employment of the
Executive with the Bank for any reason, whether or not such termination is
initiated by the Bank, including without limitation termination for cause or by
reason of the Executive’s death or disability, or by the Executive, including
without limitation resignation by reason of retirement or for no reason at all.

 

4.             Severance Payments.

 

(a)           If a Terminating Event occurs within two (2) years after the date
on which a Change in Control has occurred, then the Executive shall be entitled
to receive the following:

 

(i)            an aggregate amount equal to 1.5 times the Executive’s “Highest
Annual Compensation” (as defined in paragraph (c) of this Section 4)
(hereinafter “Lump Sum Payment”), payable within thirty (30) days of the date on
which the Executive’s employment with the Bank terminates (the “Date of
Termination”);

 

(ii)           any base salary, commissions or other compensation accrued or
earned, but not yet paid, as of the Date of Termination and any annual or other
bonus actually awarded, but not yet paid, as of the Date of Termination, such
amounts to be paid on the Date of Termination;

 

Version December 2008

 

--------------------------------------------------------------------------------


 

(iii)          reimbursement for all business expenses for which the Executive
would ordinarily be reimbursed by the Employers in the ordinary course of
business in accordance with the Employers’ policies, programs, procedures or
practices incurred, but not yet paid, as of the Date of Termination, such amount
to be paid on the Date of Termination;

 

(iv)          payment of the per diem value of any unused vacation days, whether
deemed to be accrued or unaccrued, that would be available to the Executive
through the end of the calendar year (but not beyond) in which the Date of
Termination occurs;

 

(v)           continuation of the Employers’ employee welfare benefit plans,
programs and practices in which the Executive and his spouse and any other
eligible dependents participate or are eligible to participate as of the Date of
Termination or, if more favorable to the Executive, as of the date of a Change
in Control, at the levels in effect on, and at the same out-of-pocket costs to
the Executive as of, the Date of Termination or, if more favorable to the
Executive, as of the date of a Change in Control, for the eighteen-month period
commencing on the Date of Termination; and

 

(vi)          any other compensation and benefits as may be provided in
accordance with the terms of any applicable plans, programs, policies,
procedures or practices of the Employers.

 

(b)           If a Terminating Event occurs within one (1) year prior to the
date on which a Change in Control occurs, then the Executive shall be entitled
to receive, as provided in this paragraph (b), all of the payments and benefits
that he would have been entitled to receive under paragraph (a) of this
Section 4, unless such Terminating Event occurs as a result of a termination for
Cause (as such term is defined in paragraph (k) of Section 8 below), in which
case no increase or adjustments to the amounts paid or benefits provided to the
Executive in connection with such Terminating Event shall be made under this
paragraph (b).  If required in accordance with the immediately preceding
sentence, the amounts paid and benefits provided to the Executive in connection
with a Terminating Event that occurs within one (1) year prior to the date on
which a Change in Control occurs shall be increased or otherwise adjusted to
ensure that the Executive receives the full payments and benefits contemplated
by paragraph (a) of this Section 4.  If the payments and/or benefits to be
received by the Executive in connection with a Terminating Event that has
occurred within one (1) year prior to the date on which a Change in Control
occurs are required to be increased or adjusted under this paragraph (b), then
the Executive shall be paid on the first ordinary payroll payment date of the
Bank following the occurrence of such Change in Control the cash amount
necessary to ensure that the Executive shall have received the full amounts of
the payments and benefits that the Executive would have received as of such date
under paragraph (a) of this Section 4.

 

(c)           Highest Annual Compensation Defined.  For purposes of this
Section 4, the Executive’s “Highest Annual Compensation” shall mean, as
determined as of any Date of Termination, the sum of (i) the highest per annum
rate of base salary paid by the Employers to the Executive at any time during
the three-year period prior to such Date of Termination, (ii) the highest amount
of commission or other compensation (which is not otherwise included in the base
salary and bonus amounts referred in clauses (i) and (iii) of this paragraph
(c)) paid by the

 

2

--------------------------------------------------------------------------------


 

Employers to the Executive with respect to any of the three most recently
completed fiscal years of the Bank prior to such Date of Termination, and
(iii) the highest annual incentive compensation or other bonus amount paid by
the Employers to the Executive (or which would have been paid but for an
election by the Executive to defer payment to a later period) with respect to
any of the three most recently completed fiscal years of the Bank prior to such
Date of Termination.

 

(d)           Payments Pending Resolution of Dispute.  In the event of any
dispute concerning payments or other benefits to be received by the Executive
under this Section 4, the Executive shall be entitled until the resolution of
such dispute to be paid in accordance with the Bank’s ordinary payroll practices
his then current base salary and to continue to receive all other welfare
benefits then being provided to him by the Employers, and there shall be no
reduction whatsoever of any amounts subsequently paid to the Executive upon
resolution of such dispute as a result of, or in respect to, such interim
payments or coverage.

 

(e)           No Obligation to Mitigate.  In the event that any payments or
benefits are to be received by the Executive under this Section 4, the Executive
shall be under no obligation to seek other employment or to mitigate damages and
there shall be no offset against any amount due the Executive under this
Agreement for any reason, including, without limitation, on account of any
remuneration or benefits attributable to any subsequent employment that the
Executive may obtain.

 

(f)            Code Section 280G Reduction. Anything in this Agreement or in any
other agreement, contract, understanding, plan or program entered into or
maintained by the Employers to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Employers to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
and/or any successor provision or section thereto (such excise tax, together
with any interest or penalties incurred by the Executive with respect to such
excise tax, collectively, the “Excise Tax”), and if the Payments less the Excise
Tax would be less than the amount of the Payments that would otherwise be
payable to the Executive without imposition of the Excise Tax, then, to the
extent necessary to eliminate the imposition of the Excise Tax (and taking into
account any reduction in the Payments provided by reason of Section 280G of the
Code in any such other agreement, contract, understanding, plan or program), the
cash and non-cash payments and benefits payable to the Executive shall be
reduced (with the executive being provided with the amount of each payment and
benefit as calculated by the Employers and given ten (10) business days in which
to prioritize the order of reduction of each such payment or benefit); but only
if, by reason of any such reduction, the Payments with any such reduction shall
exceed the Payments less the Excise Tax without any such reduction.  For
purposes of this Section 4(f), (i) no portion of the Payments, the receipt or
enjoyment of which the Executive shall have effectively waived in writing prior
to the Date of Termination, shall be taken into account, (ii) no portion of the
Payments shall be taken into account that, in the opinion of tax counsel
selected in good faith by the Employers, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, including without
limitation by reason of Section 280G(b)(4)(A) of the Code, (iii) any payments
and/or benefits under this Agreement or otherwise for services to be rendered on
or after the effective date of a Change in Control shall be reduced only to the
extent necessary so that such payments and/or benefits in their entirety

 

3

--------------------------------------------------------------------------------


 

constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4)(B) of the Code or are otherwise not subject to
disallowance as deductions, in the opinion of the tax counsel referred to in the
immediately preceding clause (ii) of this sentence, and (iv) the value of any
non-cash payment or benefit or any deferred payment or benefit included in the
Payments shall be determined by the Employers’ independent auditors in
accordance with the principles of Sections 280G(d)(3) and 280G(d)(4) of the Code
and the applicable regulations or proposed regulations under the Code.  Except
as otherwise provided in this Section 4(f), the foregoing calculations and
determinations shall be made in good faith by the Employers and shall be
conclusive and binding upon the parties.  The Employers shall pay all costs and
expenses incurred in connection with any such calculations or determinations.

 


(G)           SECTION 409A.  PAYMENTS TO WHICH EXECUTIVE SHALL BE ENTITLED TO
UNDER THIS SECTION 4 SHALL BE MADE SUBJECT TO THE FOLLOWING:


 


(I)            PAYMENTS TO EXECUTIVE UNDER THIS SECTION 4 SHALL BE BIFURCATED
INTO TWO PORTIONS, CONSISTING OF A PORTION THAT DOES NOT CONSTITUTE
“NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE
CODE AND A PORTION THAT DOES CONSTITUTE NONQUALIFIED DEFERRED COMPENSATION.
PAYMENTS HEREUNDER SHALL FIRST BE MADE FROM THE PORTION, IF ANY, THAT DOES NOT
CONSIST OF NONQUALIFIED DEFERRED COMPENSATION UNTIL IT IS EXHAUSTED AND THEN
SHALL BE MADE FROM THE PORTION THAT DOES CONSTITUTE NONQUALIFIED DEFERRED
COMPENSATION. HOWEVER, ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IF AT THE TIME OF EXECUTIVE’S TERMINATION OF EMPLOYMENT,
EXECUTIVE IS CONSIDERED A “SPECIFIED EMPLOYEE” AS DEFINED IN
SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN TO THE EXTENT REQUIRED BY
SECTION 409A OF THE CODE, NO PAYMENTS THAT CONSTITUTE NONQUALIFIED DEFERRED
COMPENSATION SHALL BE PAYABLE PRIOR TO THE DATE THAT IS THE EARLIER OF (I) SIX
MONTHS AND A DAY AFTER EXECUTIVE’S DATE OF TERMINATION, OR (II) EXECUTIVE’S
DEATH (“EARLIEST PAYMENT DATE”).  ANY PAYMENTS THAT ARE DELAYED PURSUANT TO THE
PRECEDING SENTENCE SHALL BE PAID ON THE EARLIEST PAYMENT DATE. THE DETERMINATION
OF WHETHER, AND THE EXTENT TO WHICH, ANY OF THE PAYMENTS TO BE MADE TO EXECUTIVE
HEREUNDER ARE NONQUALIFIED DEFERRED COMPENSATION SHALL BE MADE AFTER THE
APPLICATION OF ALL APPLICABLE EXCLUSIONS UNDER TREAS. REG. § 1.409A-1(B)(9). ANY
PAYMENTS THAT ARE INTENDED TO QUALIFY FOR THE EXCLUSION FOR SEPARATION PAY DUE
TO INVOLUNTARY SEPARATION FROM SERVICE SET FORTH IN TREAS. REG. §
1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE LAST DAY OF THE SECOND
TAXABLE YEAR OF EXECUTIVE FOLLOWING THE TAXABLE YEAR OF EXECUTIVE IN WHICH THE
DATE OF TERMINATION OCCURS.


 

(ii)           The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
The parties acknowledge and agree that the interpretation of Section 409A of the
Code and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by Employer to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. If, however, any such
benefit or payment is deemed to not comply with Section 409A of the Code,
Employer and Executive agree that this Agreement may be amended (and that any
such amendment

 

4

--------------------------------------------------------------------------------


 

may be retroactive to the extent permitted under Section 409A), as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 


(H)           RELEASE.  IN THE EVENT OF TERMINATION OF EMPLOYMENT FOR ANY
REASON, THE PAYMENTS AND OTHER BENEFITS (IF ANY) REQUIRED TO BE PROVIDED TO
EXECUTIVE PURSUANT TO THIS SECTION 4 (INCLUDING THOSE, IF ANY, REQUIRED UNDER
THIS SECTION 4 TO BE PAID PURSUANT TO OTHER SECTIONS OF THIS AGREEMENT) WILL BE
IN FULL AND COMPLETE SATISFACTION OF ANY AND ALL OBLIGATIONS OWING TO EXECUTIVE
PURSUANT TO THIS AGREEMENT AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OTHER CLAIMS EXECUTIVE MAY HAVE IN RESPECT OF EXECUTIVE’S EMPLOYMENT BY
EMPLOYER. SUCH AMOUNTS SHALL CONSTITUTE LIQUIDATED DAMAGES WITH RESPECT TO ANY
AND ALL SUCH RIGHTS AND CLAIMS AND, UPON EXECUTIVE’S RECEIPT OF SUCH AMOUNTS,
EMPLOYER SHALL BE RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITY TO
EXECUTIVE IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT BY EMPLOYER. NOTWITHSTANDING THE FOREGOING, EXECUTIVE
SHALL RETAIN ALL RIGHTS (I) WITH RESPECT TO MATTERS COVERED BY PROVISIONS OF
THIS AGREEMENT THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT, 
(II) RIGHTS TO WHICH EXECUTIVE IS ENTITLED BY VIRTUE OF HIS PARTICIPATION IN THE
EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS OF EMPLOYER, AND (III) AS
OTHERWISE EXCLUDED BY APPLICABLE LAW.


 

5.             Employment Status.  This Agreement is not an agreement for the
employment of the Executive and shall confer no rights on the Executive except
as herein expressly provided.

 

6.             Term.  This Agreement shall take effect on and as of the
Effective Date and shall terminate, subject to the applicability of paragraph
(b) of Section 4 above, upon the earlier of (a) termination of the employment of
the Executive for reason of the Executive’s death or permanent disability, in
which case any amounts due to the Executive or the beneficiary named on the
Designation of Beneficiary form completed by Executive or his legal
representative, as the case may be, shall be determined in accordance with
Section 4 of this Agreement, if applicable, or otherwise in accordance with the
Employers’ applicable plans, programs, policies, procedures or practices then in
effect, (b) the resignation or termination of the Executive for any reason prior
to a Change in Control, or (c) the second anniversary of the date on which a
Change in Control shall have occurred; provided, however, that in any event the
provisions of Section 8 hereof shall remain in full force and effect in
accordance with their terms.

 

7.             Withholding; Reporting.  All payments to be made to Executive by
Employer shall be subject to withholding of such amounts, if any, relating to
tax and other payroll deductions as Employer may reasonably determine it should
withhold pursuant to any applicable law and regulation. Employer may withhold
from any amounts payable under this Agreement such taxes as shall be required to
be withheld pursuant to any applicable law or regulation. Executive acknowledges
that Employer may be required to report amounts deferred by or for Executive
under nonqualified deferred compensation plans on forms W-2 and agrees that
Employer shall comply with all such requirements and Executive agrees to pay and
be solely responsible for all taxes, interest and penalties.

 

5

--------------------------------------------------------------------------------


 

8.             Confidential Information; Noncompetition.

 

(a)           Confidentiality.  The Executive shall not, during or after the
period during which he is employed by the Bank, make use of or disclose any
Confidential Information (as defined herein) to any natural person or entity,
other than the Employers or any of their affiliates or any of the Employers’ or
their affiliates’ employees, consultants, advisors, agents or other
representatives who have a need to know any such information, for any reason or
purpose whatsoever.  The term “Confidential Information” shall mean all
confidential information of or relating to the Employers and any of their
affiliates, including without limitation financial information and data,
business plans and information regarding prospects and opportunities (such as,
by way of example only, client and customer lists and acquisition, disposition,
expansion, product development and other strategic plans), but does not include
any information that is or becomes public knowledge by means other than the
Executive’s breach or nonobservance of his obligations described in this
paragraph (a).  Notwithstanding the foregoing, the Executive may disclose such
Confidential Information as he may be legally required to do so on the advice of
counsel in connection with any legal or regulatory proceeding; provided,
however, that the Executive shall provide the Employers with prior written
notice of any such required or potentially required disclosure and shall
cooperate with the Employers and use his best efforts under such circumstances
to obtain appropriate confidential treatment of any such Confidential
Information that may be so required to be disclosed in connection with any such
legal or regulatory proceeding.  The Executive’s obligation to refrain from
disclosing any Confidential Information under this paragraph (a) shall continue
in effect in accordance with its terms following any termination of this
Agreement pursuant to Section 6 above.

 

(b)            Noncompetition.  If the Executive’s employment with the Bank is
terminated for any reason prior to a Change in Control (whether or not such
termination is initiated by the Bank or by the Executive), then during the
period of one (1) year following the date of such termination (and assuming no
Change in Control occurs at any time during such one-year period), the Executive
shall not:  (i) directly or indirectly, whether as owner, partner, shareholder
(other than the holder of 1% or less of the common stock of any company the
common stock of which is listed on a national stock exchange or quoted on the
Nasdaq Stock Market), consultant, agent, employee or otherwise, engage in
competition with the Employers or any of their affiliates within a ten (10) mile
radius of any city or town in which the Bank or any affiliate has a branch or
other office (or to such lesser extent and for such lesser period as may be
deemed enforceable, it being the intention of the parties that this
Section 8(b) shall be so enforced); provided, however,  that the restrictive
covenant set forth herein shall automatically terminate or expire upon a Change
in Control event and shall not be of any further force or effect whatsoever
following said Change in Control event.

 


(C)             NON-SOLICITATION.  WITHOUT PRIOR WRITTEN CONSENT OF EMPLOYERS,
EXECUTIVE AGREES THAT HE WILL NOT, AT ANY TIME DURING THE ONE-YEAR PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON PRIOR TO A
CHANGE IN CONTROL (WHETHER OR NOT SUCH TERMINATION IS INITIATED BY THE BANK OR
BY THE EXECUTIVE):


 


(I)            HIRE OR ATTEMPT TO HIRE, OR ASSIST IN HIRING, ANY EMPLOYEES OF
EMPLOYER OR ANY OF ITS AFFILIATES, OR SOLICIT, ENCOURAGE OR INDUCE ANY SUCH
EMPLOYEE TO TERMINATE HIS OR HER RELATIONSHIP WITH EMPLOYER OR ANY SUCH
AFFILIATE; OR

 

6

--------------------------------------------------------------------------------


 

(ii)           solicit, encourage or induce any customer or client of Employer
or any of its affiliates to terminate his or its relationship with Employer or
any such affiliate or to do business with anyone other than Employer and its
affiliates.

 


(D)             PAYMENT FOLLOWING TERMINATION BY EMPLOYER WITHOUT CAUSE.  IN
CONSIDERATION OF THE RESTRICTIVE COVENANTS SET FORTH HEREIN, IN THE EVENT THAT
EMPLOYER UNILATERALLY TERMINATES EXECUTIVE’S EMPLOYMENT FOR ANY REASON (AS
DISTINGUISHED FROM A TERMINATION INITIATED BY THE EXECUTIVE) OTHER THAN A
TERMINATION FOR CAUSE (AS DEFINED IN PARAGRAPH (K) OF THIS SECTION 8), THEN THE
EXECUTIVE SHALL RECEIVE, SUBJECT TO BANK REGULATORY LIMITATIONS AS REFERENCED IN
SECTION 18, AN AGGREGATE AMOUNT EQUAL TO SEVENTY-FIVE PERCENT (75%) OF THE SUM
OF (I) THE PER ANNUM RATE OF BASE SALARY PAID BY THE EMPLOYERS TO THE EXECUTIVE
AS OF THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT WITH THE BANK IS TERMINATED,
(II) THE AMOUNT OF COMMISSION OR OTHER COMPENSATION (WHICH IS NOT OTHERWISE
INCLUDED IN THE BASE SALARY AND BONUS AMOUNTS REFERENCED IN CLAUSES (I) AND
(III) OF THIS PARAGRAPH (C)) PAID BY THE EMPLOYERS TO THE EXECUTIVE WITH RESPECT
TO THE MOST RECENTLY COMPLETED FISCAL YEAR PRIOR TO SUCH DATE ON WHICH THE
EXECUTIVE’S EMPLOYMENT WITH THE BANK IS TERMINATED, AND (III) THE ANNUAL
INCENTIVE OR OTHER BONUS AMOUNT PAID BY THE EMPLOYERS TO THE EXECUTIVE (OR WHICH
WOULD HAVE BEEN PAID BUT FOR AN ELECTION BY THE EXECUTIVE TO DEFER PAYMENT TO A
LATER PERIOD) WITH RESPECT TO THE MOST RECENTLY COMPLETED FISCAL YEAR PRIOR TO
SUCH DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT WITH THE BANK IS TERMINATED.  SUCH
AMOUNT SHALL BE PAID NO LATER THAN TWO AND ONE-HALF (2 ½) MONTHS AFTER THE CLOSE
OF THE TAXABLE YEAR OF EXECUTIVE OR EMPLOYERS IN WHICH EXECUTIVE’S EMPLOYMENT IS
TERMINATED AS PROVIDED IN THIS SECTION 8(D).


 

(e)           Claw-back.  To the fullest extent permitted by law, in the event
that Executive breaches any of the provisions of Sections 8(a), (b) or (c),
Employers shall be entitled to recoup payments made to Executive pursuant to
Section 8 (d) hereof, provided, however, that, in the event of a breach of
Section 8(a), such recoupment shall be limited to the reasonable damages
incurred by Employers as a result of such breach and, in the event of a breach
of Section 8(b) or Section 8(c), such recoupment shall be equal to the total
payments made to Executive pursuant to Section 8(d) multiplied by a fraction,
the numerator of which is the number of months remaining from the date of such
breach to the first anniversary of the date such Executive’s employment was
terminated as set forth in Section 8(d), and the denominator of which is twelve
(12) months

 

(f)            Intellectual Property.  Executive will, during the period of his
employment, disclose to Employers promptly and fully all Intellectual Property
(as defined below) made or conceived by Executive (either solely or jointly with
others) including but not limited to Intellectual Property which relate to the
business of Employers or result from work performed by him for Employers. All
Intellectual Property and all records related to Intellectual Property, whether
or not patentable, shall be and remain the sole and exclusive property of
Employers and Employers shall have the exclusive worldwide and perpetual right
to use, make, and sell products and/or services derived therefrom.  Intellectual
Property means all copyrights, trademarks, trade names, trade secrets,
proprietary information, inventions, designs, developments, and ideas, and all
know-how related thereto. Executive hereby assigns and agrees to assign to
Employers all his rights to Intellectual Property and any patents, trademarks,
or copyrights which may be issued with respect to Intellectual Property. 
Executive further acknowledges that all work shall be work made for hire. During
and after the Term of Employment, Executive agrees to assist Employers, without
charge to Employer but at its request and expense, to obtain and retain rights
in Intellectual Property, and will execute all appropriate related documents at
the request of

 

7

--------------------------------------------------------------------------------


 

Employers. Executive and Employers agree that this Section 8(f) shall not apply
to any Intellectual Property for which no equipment, supplies, facilities, trade
secret, or other confidential information of Employers was used and which was
developed entirely on his own time, provided that it does not relate to the
business of Employers or and does not result from any work performed by him for
Employers.

 

(g)           Return of Materials.  Upon the termination of Executive’s
employment, Executive will return to Employers all property of Employers,
including all materials furnished to Executive during his employment (including
but not limited to keys, computers, automobiles, electronic communication
devices, files, electronic storage devices and identification cards); provided,
however, that Executive may retain copies of materials relating to his
compensation or benefits. In addition, upon termination, Executive will provide
Employers with all passwords and similar information which are reasonably
necessary for Employers to access materials on which Executive worked or to
otherwise continue in its business.

 

(h)           Injunctive Relief.  The Executive acknowledges and agrees that the
Employers will have no adequate remedy at law, and would be irreparably harmed,
if the Executive breaches or threatens to breach any of the provisions of this
Section 8.  The Executive agrees that the Employers shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
this Section 8, and to specific performance of each of the terms of this
Section 8 in addition to any other legal or equitable remedies that the
Employers may have.  The Executive further agrees that he shall not, in any
equity proceeding relating to the enforcement of the terms of this Section 8,
raise the defense that the Employers have an adequate remedy at law.

 

(i)            Special Severability.  The terms and provisions of this Section 8
are intended to be separate and divisible provisions and if, for any reason, any
one or more of them is held to be invalid or unenforceable, neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected.

 

(k)           Cause Defined.  Termination by the Bank of the Executive’s
employment for “Cause” shall mean termination on the basis of (i) the
Executive’s willful and continued failure to substantially perform his
employment duties (other than any such failure resulting from the Executive’s
death or incapacity due to physical or mental illness) after (A) a written
demand for substantial performance is delivered to the Executive by the Bank’s
Chief Executive Officer, which demand specifically identifies the manner in
which the Chief Executive Officer believes that the Executive has not
substantially performed his employment duties, and (B) the Executive has been
afforded a reasonable opportunity to meet with the Chief Executive Officer
regarding such assertions of nonperformance, or (ii) the Executive’s willfully
engaging in conduct (other than conduct related to the operation of an
automobile) which is demonstrably and materially injurious to the Bank,
monetarily or otherwise.  For purposes of this paragraph (h), no act, or failure
to act, on the part of the Executive shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interests of the Bank.  The
Executive shall be deemed to have been terminated for Cause only at such time as
there shall have been delivered to him a written notice of termination by the
Bank, which specifies in detail the particulars of the Executive’s conduct that
serve as the basis for such termination for Cause.

 

8

--------------------------------------------------------------------------------


 

9.             Arbitration Disputes.  Any controversy or claim arising out of or
relating to this Agreement or the breach hereof, other than an action brought by
the Employers for injunctive or other equitable relief in the enforcement of the
Employers’ rights under Section 8 above, in which case such action may be
brought in any court of competent jurisdiction, shall be settled by arbitration
in accordance with the laws of the Commonwealth of Massachusetts by three
arbitrators, one of whom shall be appointed by the Employers, one by the
Executive and the third by the first two arbitrators.  If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Boston, Massachusetts.  Such arbitration shall be conducted in the
City of Boston, Massachusetts in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this Section 9.  Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.

 

10.           Successors.

 

(a)           Each of the Company and the Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its businesses and/or assets to assume expressly and
agree to perform this Agreement in the same manner and to the same extent as if
no such succession had taken place.  Failure of either the Company or the Bank
to obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation in the same amount and on the same terms as he would be entitled
to hereunder if a Terminating Event were to occur within two (2) years after a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed to be the
date of  such Terminating Event.  As used in this Agreement, “Company,” “Bank”
and “Employers” shall mean the Company, the Bank and the Employers as
hereinbefore defined and any successor to the business and/or assets of either
the Company or the Bank as aforesaid which successor assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Employers and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.  In the event of the Executive’s
death prior to the payment of any sum due him under this Agreement, the
Employers shall make such payment to the Executive’s beneficiary designated in
writing to the Employers prior to his death (or to his estate, if he fails to
make such designation).

 

11.           Enforceability.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

12.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any terms or obligation of this Agreement,
or the waiver by any party of any breach of this

 

9

--------------------------------------------------------------------------------


 

Agreement, shall not prevent any subsequent enforcement of such terms or
obligation or be deemed a waiver of any subsequent breach.

 

13.           Notices.  Any notices, requests, demands and other communication
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by registered or certified mail, postage prepaid, to the
Executive at the last address the Executive has filed in writing with the
Employers or, in the case of the Employers, at their executive offices,
attention of the Chief Executive Officer.

 

14.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by duly authorized
representatives of each of the Employers provided, however, that no amendment
that will result in a violation of Section 409A of the Code, or any other
provision of applicable law, may be made to this Agreement and any such
amendment shall be void ab initio.

 

15.           Governing Law.  This is a Massachusetts contract and shall be
construed under and is governed in all respect by the laws of the Commonwealth
of Massachusetts.

 

16.           Captions.  The captions of this Agreement are for convenience of
reference only, are not part of the terms of this Agreement and shall have no
force or effect in the application or interpretation thereof.

 

17.           Entire Agreement.  This Agreement contains the entire agreement
between the parties to this Agreement concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

 

18.           Bank Regulatory Limitations.  Any payments made to the Executive
pursuant to this Agreement, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. § 1828(k) and any applicable regulations
promulgated thereunder.  In addition, to the extent required by applicable law,
regulation, regulatory policy or other regulatory requirement, the aggregate
amount and/or value of the compensation paid as a result of any termination of
the Executive’s employment with the Employers, regardless of the reason for any
such termination of employment, shall not exceed the limit prescribed by such
applicable law, regulation, regulatory policy or other regulatory requirement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument on
behalf of the Employers by their duly authorized officers and by the Executive
as of the date first above written.

 

ATTEST:

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

 

/s/ Richard W. Main

 

By:

/s/ John P. Clancy, Jr

 

 

 

John P. Clancy, Jr.

 

 

 

Chief Executive Officer

 

 

 

 

 

 

ATTEST:

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

 

/s/ Richard W. Main

 

By:

/s/ John P. Clancy, Jr

 

 

 

John P. Clancy, Jr.

 

 

 

Chief Executive Officer

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

/s/ John Bukala

 

/s/ Steven R. Larochelle

 

 

Steven R. Larochelle

 

 

 

 

 

 

 

 

3/18/09

 

 

Date

 

11

--------------------------------------------------------------------------------

 